Case 1:21-cv-00120-MN Document 10-5 Filed 03/31/21 Page 1 of 10 PageID #: 365




                            EXHIBIT 5
                       Case 1:21-cv-00120-MN Document 10-5 Filed 03/31/21 Page 2 of 10 PageID #: 366

                                     ‘777 Patent – Preliminary Initial Infringement Contention

                                          The Earbuds Software (www.earbudsmusic.com)

                 Claim Language                                     Elements Shown in Accused Product
    Claim 1(a1). A non-transitory,          If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed
    computer-implementable media            invention, and the preamble merely states, for example, the purpose or intended use of the
    content-sharing system….                invention, rather than any distinct definition of any of the claimed invention’s limitations,
                                            then the preamble is not considered a limitation and is of no significance to claim
                                            construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305,51 USPQ2d
                                            1161, 1165 (Fed. Cir. 1999).

                                            Below are three images from the Earbuds App, the first shows windows of stored non-
                                            transitory broadcasts. The upper left corner is the July 4th Broadcast of Mr. Mahomes, the
                                            contact is @patrickmahomes (a twitter contact). The page also has a link for donation.
                                            When selecting this image, the next image shows the stored and non-transitory computer-
                                            implemented media content-sharing system. Music as shown at image 2 begins to play. On
                                            the tabs above the album cover image is “music” and “comments” which is social media.
                                            As shown in the image, scrolling like Facebook® Live, the listeners can interact, send
                                            images, gifs, or animations the same way most interactive live streams now operate.
                                            Earbuds is a non-transitory computer-implemented media content-sharing system (e.g.
                                            music, images, text, etc.).




DM2\13668679.3
                       Case 1:21-cv-00120-MN Document 10-5 Filed 03/31/21 Page 3 of 10 PageID #: 367

                                                       EXHIBIT 5


                 Claim Language                            Elements Shown in Accused Product




                                                           2
DM2\13668679.3
                        Case 1:21-cv-00120-MN Document 10-5 Filed 03/31/21 Page 4 of 10 PageID #: 368

                                                                  EXHIBIT 5


                 Claim Language                                         Elements Shown in Accused Product
    Claim 1(a2) … the media content-sharing      A close-up of the “comments” page is reproduced below. This is a media content-sharing
    system being operable within a network-      page (i.e. text, images, profiles, etc.) and makes the system a media content-sharing system.
    based media content playback environment     It is also operable within a network based media content playback environment of music
    comprising…                                  selected from DJ’s.




    Claim 1(a3)… at least two computers for      The website: www.earbudsmusic.com and the Apple store website offer the same
    providing a selectively sourced media        Defendant-written description:
    content broadcast to at least one consumer         Listen along with your favorite people: Be in the moment with NFL players in pre-
    of the selectively sourced media content           game warm-up, musicians on the tour bus, friends while working out, snowboarders
    broadcast….                                        while going down the half pipe, and so much more. Never miss a beat : Listen along
                                                       LIVE, discover past moments, and save your favorites. Syncs with Apple Music and
                                                       Spotify: Connect your paid Apple Music or Spotify account to share music LIVE and
                                                       tap to play any song. Listen together regardless of streaming service.




                                                                        3
DM2\13668679.3
                       Case 1:21-cv-00120-MN Document 10-5 Filed 03/31/21 Page 5 of 10 PageID #: 369

                                                            EXHIBIT 5


                 Claim Language                                    Elements Shown in Accused Product




                                           Taken alone, the above includes: “listen together regardless of the streaming service” which
                                           describes a media sharing and music sharing system with at least two computers (e.g. cell
                                           phones, portable devices, computers, or servers) for providing to all users of Earbuds a
                                           selectively sourced media content broadcast, in the form of a stream of music to at least one
                                           consumer such as users of the media. In the above, this stream had 6,200 listeners as this
                                           selectively sourced media content was broadcasted on July 4th and can be rebroadcasted at
                                           will.

    Claim 1(a4) … for synchronizing and    The Apple music description above describes a routing and synchronization system using
    routing consumable legally-protected   several hand-held devices which is operable in tandem with a person’s own one or more
    media content to the consumer…         data sources (e.g. Apple Music, Spotify, etc.) within a network-based media content
                                           playback environment named generally EarBuds. In this environment, music is played
                                           along with other media. The network operates between people placed in a network-based
                                           media content playback environment. Earbuds’ main purpose is to provide a music as
                                           selected for broadcast to a consumer. Earbuds allows, as explained, for two or more people
                                           to listen to the same music and media irrespective of the source. Users create listening
                                           profiles and other users pair up with created profiles (often from a celebrity) to live sync the
                                           selection of the person. The content (i.e. music) is in fact broadcasted to the user which
                                           appears to be the sole purpose of the Earbuds system. The Terms of Services issued by
                                                                  4
DM2\13668679.3
                        Case 1:21-cv-00120-MN Document 10-5 Filed 03/31/21 Page 6 of 10 PageID #: 370

                                                                  EXHIBIT 5


                 Claim Language                                         Elements Shown in Accused Product
                                                 Defendant read at Section 7: “Earbuds enables End Users to synchronize music streams in
                                                 real time to create a social listening experience as available through the Application and
                                                 through the Site; the Application and Site also make available products, certain features,
                                                 functionality, and content accessible on or through the Application may be hosted on the
                                                 Site (collectively, “Content and Services”).” Then describing the sources, Earbuds
                                                 advertises: “Syncs with Apple Music and Spotify: Connect your paid Apple Music or
                                                 Spotify account to share music LIVE and tap to play any song. Listen together regardless of
                                                 streaming service.”

                                                 Earbuds itself describes the service as used to synchronize music and route consumable
                                                 legally-protected media such as music in real time between people and the sites offered
                                                 such as Apple Music or Spotify account are legally-protected media content. As part of the
                                                 “FAQ” section on www.earbudsmusic.com/faq one of the situation is: “Why can’t I create
                                                 an account with my Spotify?” and the answer is “EarBuds only works with premium music
                                                 services right now. If you can’t login with your Spotify account, you probably only have a
                                                 free account. We are working to make free accounts in the future, but in the meantime you
                                                 can check out Spotify to see if they are offering a free premium trial. You can also click the
                                                 “Get a free trial today!” link on the Connect Your Paid Music Service screen to sign up for
                                                 a free trial with Apple Music.”

                                                 The media that is routed and synchronized is “legally-protected media” in that at the heart
                                                 of the technology is the notion that sources like free Spotify account only provide limited
                                                 access and do not allow for the synchronization and routing of all legally consumable media
                                                 on its site.
    Claim 1(a5) …. having access to a first of   For the music to be played, the user must have a device which incorporates the App
    the least two computers….                    “Earbuds” and these devices are computers. The consumer of Earbuds clearly has access to
                                                 the first of at least two computers. In the above example, 6,000+ computers are operating in
                                                 tandem.
    Claim 1(a6) … for sharing user-              In the image below from the “comments” portion that is published and linked with the
    selected/generated social content….          music stream, a user called @qwan posted an image and shared this user-selected/generated
                                                 social content to the nearly 6.2k other people who listened. Also, the user @quinndowell

                                                                        5
DM2\13668679.3
                       Case 1:21-cv-00120-MN Document 10-5 Filed 03/31/21 Page 7 of 10 PageID #: 371

                                                                EXHIBIT 5


                 Claim Language                                       Elements Shown in Accused Product
                                               replied to a comment with text “Plz reply” telling the other individual something. This
                                               social content was shared and user created/generated.




    Claim 1(a7) …. while simultaneously        As shown above, the “comments” portion happens live as the music which is selected by
    broadcasting and consuming variously       the DJ is being simultaneously broadcasted and consumed along with this social media
    sourced media content within the network   content. The system is exchanged via a network environment. The website clear reads:
    environment, the media content-sharing     “Share your music LIVE” and “Allows your fans to listen along live with you and discover
    system providing…                          all your shared music.” The instruction sent by Mr. Mahomes II allows to send routing and
                                               playback instructions live or for recorded streams.


    Claim 1(b1) … concurrent data streams      As part of the Earbuds system, any user can serve as the “DJ” or the “Consumer” where the
    within the network environment….           App allows the cell phone to be set as a select routing instruction fulfillment source. The
                                               “curator” page on www.earbudsmusic.com/curator/ shows trending squares (here
                                               @pauladams, @p_mahomes, and @b_jones) where these three are “live” and a number of
                                               people listening to one of these three sources.

                                                                      6
DM2\13668679.3
                       Case 1:21-cv-00120-MN Document 10-5 Filed 03/31/21 Page 8 of 10 PageID #: 372

                                                          EXHIBIT 5


                 Claim Language                                 Elements Shown in Accused Product




                                         The consumer / listener / user, to be able to listen in to the content selected from these
                                         individuals (who have access to their own sources) must select one of many select routing
                                         instruction fulfillment source. Each of these music “experiences” are first broadcasted live
                                         but then stored and replayed and these concurrent experiences also include both data
                                         streams in the network environment.

    Claim 1(b2) …. for separately and    As explained above, the Earbuds offers the user with a single click to separately and
    respectively managing                respectively manage multiple dual broadcast of music paired with social media streams.
                                         Many experiences happen at the same time, are stored and can be managed separately.




                                                                7
DM2\13668679.3
                        Case 1:21-cv-00120-MN Document 10-5 Filed 03/31/21 Page 9 of 10 PageID #: 373

                                                                EXHIBIT 5


                 Claim Language                                        Elements Shown in Accused Product
    Claim 1(c1) …(a) media content              As shown above Mr. Mahomes II’s Earbuds interface allows him to pick songs and generate
    playback instructions via an instruction-   the routing and playback instruction (e.g. in 2 minutes I will play song Y). Here one person
    passing secondary channel of the media      acts as DJ and generates playback instructions which the Earbuds system transforms to
    content-sharing system ….                   routing and playback instructions.




                                                The media here is music and these playback instructions are sent via the system to the
                                                listeners via an instruction-passing secondary channel of the media content-sharing system.
                                                During live performances, if the secondary channel is cut (i.e. one person is disconnected
                                                from the network) the flow of information stops. This is evidence of the channel.




                                                                      8
DM2\13668679.3
                       Case 1:21-cv-00120-MN Document 10-5 Filed 03/31/21 Page 10 of 10 PageID #: 374

                                                                    EXHIBIT 5


                 Claim Language                                           Elements Shown in Accused Product
    Claim 1(c2) … and (b) media content            The content-delivery primary channel is the connection for the content delivery, namely
    playback via a content-delivery primary        each of the 20,000+ users who have selected Mr. Mahomes II for a live experience each are
    channel of the media content-sharing           connected to their source via a primary channel (i.e. the link between their music provider
    system,                                        and their own cell phone). As explained, this primary channel is set only to a single source:

                                                           “Right now, you can only be logged in to EarBuds with one or the other music
                                                          service at a time. To switch between music service accounts, go to your profile on
                                                          the My Music tab, tap the ⋮ menu in the top right corner and Sign Out. Close and
                                                          reopen the app, choose Sign In, then choose the music service account you want to
                                                          use.”

    Claim 1(d1) … the concurrent data streams      This allows for users of Earbuds to get music from their own user-preferred select legal
    thus for sourcing consumable legally-          access point for each person. A person can select Apple Music or Spotify to get the sourced
    protected media content to the at least one    media for broadcast. Once again, in case the primary channel is cut (i.e. the subscription of
    consumer of the selectively sourced media      the person ends or the wireless connection ends between the user and its source), the
    content broadcast from at least one user-      concurrent data streams end.
    preferred select legal access point for each
    consumer of the selectively sourced media
    content broadcast and
    Claim 1(d2) … enabling simultaneous            The Earbuds system is designed to enable social media interaction (e.g. comments) between
    social interaction in the context of           the listeners in this virtual room. Such a stream has thousands of simultaneous interactions
    variously sourced media content deriving       creating a discussion. Also, the use of multiple rooms and multiple “comments” creates
    from the respective user-preferred select      simultaneous social interaction. This is done in the context of variously sourced media
    legal access points                            content deriving from the respective user-preferred select legal access points.




                                                                          9
DM2\13668679.3
